Blandford, Justice.
It has been frequently held by this- court, where a case is brought in a justice’s court to recover a sum under fifty dollars, and the same is tried by the justice of. the peace, and involves questions of law and fact, that a certiorari will not lie to the decision of said justice until after appeal to a jury in the justice’s court The following cases abundantly sustain this position: Witkowski v. Skalowski, 46 Ga. 41; Buroughs v. White & Stone, 69 Id. 841; W. & A. R. R. v. Carson, 70 Id. 388; Same v. Dyar, Id. 723; Shirley v. Rounsaville & Bro., 78 Ga. 708; W. & A. R. R. v. Pitts, 79 Id. 532; Wynne v. Darden,80 Id. 730; Thompsons. Dodd Bros., 84 Id. 264. We think there was no error in dismissing the certiorari; and the judgment is Affirmed.